DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Claims 1-11 & 13-21 (the claimed invention) are allowed.
This corrected notice of allowability only amends the typo to the Kurian reference document number cited in the reasons for allowance (in the NOA of 3/15/21) to 20160027000 from 20160027005, and incorporating said change in the updated 892, along with the addition of Hosny US 20170046652, which was previously cited in the conclusion of the NOA of 3/15/21. 


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.






Most Relevant Prior Art:

Lopez (US 20180268405) provides a transaction IC card that includes one or more tokens representing an actual account identifier associated with an account of an account holder on a digital display of the card.

Nelsen (US 20140249904) provides a system and method for managing a virtual card based on geographical and balance information.

Kurian (US 20160027000) provides a method/system generate a bank card number and display the bank card number on a display of a mobile device associated with a user to complete a transaction.

Feekes (US 20140337957) provides a system for a smartcard that is capable of ceasing the presentation of a code on a digital display upon transaction completion to improve security and reduce the card’s power state.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Hosny (US 20170046652) provides a payment card for multiple accounts with a plurality of chips corresponding to respective accounts.

Hamburger (NPL) provides a single payment card with e-ink touchscreen that can replace an entire wallet of payment cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                                        
/KITO R ROBINSON/Primary Examiner, Art Unit 3619